DETAILED ACTION
This office action response the Request for Continued Examination application on 08/15/2022.
Claims 1-11 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on August 15, 2022. Claims 1 and 5 have been amended. Claim 1-11 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and 5 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AlA 35 U.S.C. 103(a)which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2012/0011257), (“D1”, hereinafter) in view of GHAI et al. (U.S. Patent Application Publication No. 2010/0279670), (“D2”, hereinafter).
As per Claim 1, D1 discloses a wireless transmit/receive unit (WTRU) for inter-user equipment (UE) transfer (IUT) of collaborative session control ([see, [0006, 0040], and Fig. 5, a plurality of user equipment’s (UEs) may be involved in a collaborative session]) comprising: 
a receiver that receives, from a Service Centralization and Continuity Application Server (SCC AS) ([see, [0029], and Fig. 1, 5, SCC AS 36 disclosed]), a collaborative session control transfer request message including session information associated with a first collaborative session ([see, [0042, 0045], and Fig. 5-6, on step S2011-S2012, wherein the service control transfer procedure, the S-CSCF transmits the service control transfer request message to the SCC AS (step S210). When the SCC AS transmits the service control transfer request message to the S-CSCF (step S211), the S-CSCF transmits it to the UE-A2 (step S212)]); 
a processor configured to determine whether to accept the control transfer request of the collaborative session control ([see, [0044-0045], and Fig. 6, wherein the UE-A2 determine whether to transfer service control acceptance message to the S-CSCF (step S213)]); 
a transmitter configured to transmit a collaborative session control transfer response message to the SCC AS, on a condition the collaborative session control is accepted ([see, [0045], and Fig. 6, the UE-A2 transmits a service control transfer acceptance message to the S-CSCF (step S213), the S-CSCF delivers it to the SCC AS (step S214)]);  
wherein the WTRU controls the collaborative session based on the messaging ([see, [0045], and Fig. 6, step S217, the UE-A2 has a control for a collaborative session consisting of voice and video media flows]).  	
D1 doesn’t appear explicitly disclose: the received message based on the WTRU sharing a service profile with a public user identity associated with another WTRU controlling the first collaborative session, and wherein the service profile is applicable to a set of public user identities. 
However, D2 discloses the received message based on the WTRU sharing a service profile with a public user identity associated with another WTRU controlling the first collaborative session ([see, [0054-0055], and Fig. 12, wherein the  UEs 600 share a subscription with a user is authorized to transfer sessions from one UE to another UE, which means the UEs can share a subscription by becoming authorized by the access network and providing access rights to allow a session transfer]), and wherein the service profile is applicable to a set of public user identities ([see, [0031], and Fig. 4, wherein the  iFC (i.e., service profile) can also include a collection of user related information such as a user profile, which authorization that both UEs share the same subscription]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide flexibility of the gateway to authorized to transfer sessions results enhanced service to improve the continuous service experience (CSE) function transfers service control based on the service control request for identifying session and target UE (D2, ¶ [0008]).
As per Claim 2, D1 and D2 disclose the WTRU of claim 1, and D1 further discloses wherein the session information associated with the first collaborative session includes information about one or more media flows of the collaborative session ([see, e.g., the service control and the voice media flow disclosed, [0038-0039]]). 
As per Claim 3, D1 discloses a method for a Service Centralization and Continuity Application Server (SCC AS) for inter-device transfer (IDT) of collaborative session control ([see e.g., performing inter-user equipment (UE) transfer (IUT) of collaborative session control, [0009-0010]]), the method comprising:
receiving from a first UE, a collaborative session control transfer request message associated with a first collaborative session ([see e.g., a session initiation request procedure is performed between the S-CSCF and an SCC AS (step S201), [0041-0043], and Fig. 5]);
generating session information associated with the first collaborative session ([see, e.g., the UE service control for media flows constituting the collaborative session, [0039]]), the session information being associated with the first collaborative session ([see e.g., a session initiation request procedure is performed between the S-CSCF and an SCC AS (step S201), [0041-0043], and Fig. 5]); and 
wherein a collaborative session control transfer response message is received from the second UE ([see, e.g., In response session initiation, the second UE, such as the UE-A2 transmits a service control transfer acceptance message, [0042-0045], and Fig. 6]); and wherein the WTRU controls the collaborative session based on the messaging ([see, e.g., the UE-A2 has a control for a collaborative session consisting of voice and video media flows (step S217), [0045], and Fig. 6]).
D1 doesn’t appear explicitly disclose: transmitting to a second UE, on a condition that the second UE shares the service profile with the public user identity used by the first UE; and the collaborative session control transfer request message that includes the session information with the public user identity associated with the first UE. 
However, D2 discloses transmitting to a second UE, on a condition that the second UE shares the service profile with the public user identity used by the first UE ([see, [0054-0055], and Fig. 12, wherein the  UEs 600 share a subscription with a user is authorized to transfer sessions from one UE to another UE, which means the UEs can share a subscription by becoming authorized by the access network and providing access rights to allow a session transfer]); and 
the collaborative session control transfer request message ([see, [0031-0033], UE-1 sends a Service Control Transfer Request (Target, ST-2) ]) that includes the session information ([see, [0033], sends a Media Transfer Request (Target, Media, Session Info)]) with the public user identity associated with the first UE ([see, [0036-0037], and Fig. 7-8, wherein the session contains several media components and UE-1 wants to transfer the media flows and service control to UE-2, the media flow(s) and service control are transferred from UE-1 to UE-2 includes both UEs share the same subscription identity]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide flexibility of the gateway to authorized to transfer sessions results enhanced service to improve the continuous service experience (CSE) function transfers service control based on the service control request for identifying session and target UE (D2, ¶ [0008]).
As per Claim 4, D1 and D2 disclose the method of claim 3, and D1 further discloses wherein the session information includes information about one or more media flows of the collaborative session ([see, e.g., the service control and the voice media flow disclosed, [0038-0039]]).
As per Claim 5, D1 discloses a method of a wireless transmit/receive unit (WTRU) for inter-user equipment (UE) transfer (IUT) of collaborative session control ([see, [0006, 0040], and Fig. 5, a plurality of user equipment’s (UEs) may be involved in a collaborative session]), 
the method comprising: 
receiving a collaborative session control transfer request message that includes session information associated with a first collaborative session ([see, [0042, 0045], and Fig. 5-6, on step S2011-S2012, wherein the service control transfer procedure, the S-CSCF transmits the service control transfer request message to the SCC AS (step S210). When the SCC AS transmits the service control transfer request message to the S-CSCF (step S211), the S-CSCF transmits it to the UE-A2 (step S212)]), 
determining whether to accept the control transfer request of the collaborative session control ([see, [0044-0045], and Fig. 6, wherein the UE-A2 determine whether to transfer service control acceptance message to the S-CSCF (step S213)]), 
wherein, on a condition the collaborative session control is accepted, transmitting a collaborative session control transfer response message ([see, [0045], and Fig. 6, the UE-A2 transmits a service control transfer acceptance message to the S-CSCF (step S213), the S-CSCF delivers it to the SCC AS (step S214)]), controlling the collaborative session ([see, [0045], and Fig. 6, step S217, the UE-A2 has a control for a collaborative session consisting of voice and video media flows]).  
D1 doesn’t appear explicitly disclose: the received message based on the WTRU sharing a service profile with a public user identity associated with another WTRU controlling the first collaborative session, and wherein the service profile is applicable to a set of public user identities.
However, D2 discloses the received message based on the WTRU sharing a service profile with a public user identity associated with another WTRU controlling the first collaborative session ([see, [0054-0055], and Fig. 12, wherein the  UEs 600 share a subscription with a user is authorized to transfer sessions from one UE to another UE, which means the UEs can share a subscription by becoming authorized by the access network and providing access rights to allow a session transfer]), and wherein the service profile is applicable to a set of public user identities ([see, [0031], and Fig. 4, wherein the  iFC (i.e., service profile) can also include a collection of user related information such as a user profile, which authorization that both UEs share the same subscription]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide flexibility of the gateway to authorized to transfer sessions results enhanced service to improve the continuous service experience (CSE) function transfers service control based on the service control request for identifying session and target UE (D2, ¶ [0008]).
As per Claim 6,  D1 and D2 disclose the method of claim 5, and D1 further discloses wherein the session information associated with the first collaborative session includes information about one or more media flows of the collaborative session ([see, e.g., the service control and the voice media flow disclosed, [0038-0039]]). 
As per Claim 7, D1 and D2 disclose the WTRU of claim 1, and D1 further discloses wherein the session information includes information about at least one of the WTRU and another WTRU ([see e.g., establishment of a collaborative session wherein the UE-A1 and the UE-A2, [0045-0046], and Fig. 6]).
As per Claim 8, D1 and D2 disclose the method of claim 3, and D1 further discloses wherein the session information includes information about at least one of the first UE and the second UE ([see e.g., establishment of a collaborative session wherein the UE-A1 and the UE-A2, [0045-0046], and Fig. 6]).
As per Claim 9, D1 and D2 disclose the method of claim 5, and D1 further discloses wherein the session information includes information about at least one of the WTRU and another WTRU ([see e.g., establishment of a collaborative session wherein the UE-A1 and the UE-A2, [0045-0046], and Fig. 6]).
As per Claim 10, D1 and D2 disclose the WTRU of claim 1, and D1 appears to be silent to the instant claim, and however D2 further discloses further comprising the collaborative session control transfer request message ([see, [0031-0033], UE-1 sends a Service Control Transfer Request (Target, ST-2) ]) being sent on a condition that the WTRU shares a service profile with a public user identity associated with the other WTRU ([see, [0036-0037], and Fig. 7-8, wherein the session contains several media components and UE-1 wants to transfer the media flows and service control to UE-2, the media flow(s) and service control are transferred from UE-1 to UE-2 includes both UEs share the same subscription identity]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide flexibility of the gateway to authorized to transfer sessions results enhanced service to improve the continuous service experience (CSE) function transfers service control based on the service control request for identifying session and target UE (D2, ¶ [0008]).
As per Claim 11, D1 and D2 disclose the WTRU of claim 1, and D1 appears to be silent to the instant claim, and however D2 further discloses further wherein the service profile includes at least one of public identification, core network service authorization and initial filter criteria ([see, [0031], and Fig. 4, wherein the  iFC (i.e., service profile) can also include a collection of user related information such as a user profile, which authorization that both UEs share the same subscription]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide flexibility of the gateway to authorized to transfer sessions results enhanced service to improve the continuous service experience (CSE) function transfers service control based on the service control request for identifying session and target UE (D2, ¶ [0008]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468